DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-3, 5-6 and 8-9 are pending with claim 9 withdrawn. 
Examiner’s Note
When making amendments to the claims Applicant is advised to be careful and not add new matter.    Applicant is advised to precisely point out where in the disclosure as filed, not the PGPUB, support is present for any amendments.
Applicant filed a 3rd party submission in Japanese on 5/19/2022.  The Examiner asked Applicant's attorney (Jeffrey Bergman) on 7/19/2022 if Applicant has an English translation of this 3rd party submission.  Applicant has not responded to this query.
NEW OBJECTIONS
Claim Objections
Claim 1 is objected to because of the following informalities:  the number and units run together at line 5.  Appropriate correction is required.
NEW REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Official Correspondence.
Claim Rejections - 35 USC § 112
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “[t]he liquid seasoning in a hermetically sealed container according to claim 1, comprising 10% to 80% by mass of the ingredient” in Claim 5 is vague and indefinite as it is unclear how the seasoning can be 10% to 80% by mass of the ingredient and not anything other than 100% by mass  as the container is not seasoning, the ingredient is part of the seasoning and the seasoning is not part of the ingredient.
Clarification and/or correction required.
Claim Rejections - 35 USC § 103
Claim(s) 1-2, 5-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suwa et al. (JP 2007209295) in view of Ichikawa (JP 3479203).
The claims are interpreted as being directed to a liquid seasoning and not a combination of a liquid seasoning and a container.  A container is not an ingredient seasoning.  The claims do not claim a combination.
The ingredient language in Claim 1+ is very broad.  Claim 1 does not state whether the ingredient is water, oil vegetables or anything specific.  What is deemed to be an ingredient is subjective.
Regarding Claim 1, Suwa (‘295) teaches a liquid seasoning in a hermetically sealed container (See para. 16, sealed PET bottle.  The container is not interpreted as part of the seasoning.), comprising: an ingredient (See para. 1, dried vegetables.  The ingredient language is generic, broad, subjective and can be virtually anything a person deems it to be. The “ingredient” language is broad and does not specify whether the ingredient is discernable or not after combining with other ingredients.); a lipid-containing fermented product (See paras. 11-13, miso, soy sauce.  The “fermented product” language is broad and does not specify whether the fermented product is discernable or not after combining with other ingredients.); and a vinegar (See para. 12.), wherein a long side length of the ingredient after swelling in a seasoning liquid is 3 to 60 mm (See para. 16, where particle diameter prior to swelling is 3 mm.  See also p. 3, para. 6 of Ichikawa (‘203) where dried vegetables swell by 2 to 5 times.  Thus, Suwa’s (‘295) 3 mm ingredient may swell to 6 mm to 15 mm which are all within the very broad range of 3-60 mm.  The claim does not state 100% of the ingredient has the claimed dimension or one piece or an average, thus, the language is interpreted as being broad and up to the discretion of a user.), however, fails to expressly disclose wherein a content ratio between the ingredient and the lipid-containing fermented product is 95:1 to 5:1 by mass ratio.
Ichikawa (‘203) teaches liquid seasoning similar as Suwa (‘295) including dried vegetables (See paras. 1, 7+.), fermented ingredients including miso (See p. 4, para. 4+.), vinegar (See p. 4, para. 7+, rice vinegar, grain vinegar, wine vinegar, balsamic vinegar.) wherein the vegetable can be up to 70% (See p. 3, para. 7+, p. 5, para. 5.) wherein the miso can be 10% commercial red miso (See p. 6, Example 2.).
As can be seen from Suwa (‘295) and Ichikawa (‘203) the amount of vegetable in the seasoning is significantly greater than the amount of fermented product/miso, thus, it would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to select an effective ratio of ingredient to “fermented product”, that is inclusive of the claimed range, that is effective for providing a liquid seasoning that satisfies consumers requirements.  Furthermore, the claim does not state whether water or other material can be part of the ingredient and/or the “fermented product” and whether the structure of the ingredient and the “fermented product” are discernable after combining with other ingredients.  It thus is subjective to deem what is and what is not each component.
Regarding Claim 2, Suwa (‘295) teaches the seasoning discussed above, however, fails to expressly disclose wherein the lipid-containing fermented product comprises a lipid content of 1% to 80% by mass.  
The claim does not state whether water or other material can be part of the “fermented product” and whether the structure of the “fermented product” is discernable after combining with other ingredients.  The clamed range is very product and includes nearly every conceivable combination.
  It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing that the amount of the lipid-containing fermented product as taught by Suwa (‘295) and/or Ichikawa (‘203) satisfies the language in the claims as nearly all amounts would.
Regarding Claim 3, Suwa (‘295) teaches wherein the ingredient is a dried ingredient (See para. 1, dried vegetables.).
Regarding Claim 5, Suwa (‘295) teaches comprising 10% to 80% by mass of the ingredient (See paras. 1-10, 16.  The language is deemed subjective as the seasoning is deemed to include 100% of all components including ingredients.  What is an ingredient is subjective.).
Regarding Claim 6, Suwa (‘295) teaches wherein the lipid-containing fermented product is miso (See paras. 11-13, miso.).
Regarding Claim 8, Suwa (‘295) teaches wherein wherein the liquid seasoning is configured to be used for cooking with heat (See para. 3 where the seasoning can be used with grilled meat.).
ANSWERS TO APPLICANT’S ARGUMENTS
Applicant filed a Third Party Submission in Japanese on 5/19/2022.
The limitations of the amended claims are discussed above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 5/19/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793                                                                                                                                                                                         	July 24, 2022